—Order unanimously affirmed without costs. Memorandum: Family Court’s determination that respondent sexually abused his daughter and son is supported by a preponderance of the evidence (see, Family Ct Act § 1046 [b] [i]; Matter of Philip M., 82 NY2d 238, 243-244). “Unsworn out-of-court statements of the victim may be received and, if properly corroborated, will support a finding of abuse” (Matter of Nicole V., 71 NY2d 112, 117-118, citing Family Ct Act § 1046 [a] [vi]). The out-of-court statements of the children were sufficiently corroborated by the testimony of the daughter’s pediatrician and the testimony of the sexual abuse validator, and each child’s statements cross-corroborated the other child’s statements concerning the abuse (see, Matter of Jaclyn P., 86 NY2d 875, 878, cert denied sub nom. Papa v Nassau County Dept. of Social Servs., 516 US 1093; Matter of Nicole V., supra, at 121, 124; Matter of Jessica N, 234 AD2d 970, 971-972, appeal dismissed 90 NY2d 1008; Matter of Latisha W., 221 AD2d 645). Additionally, the consistency of the children’s out-of-court statements describing respondent’s sexual conduct enhances the reliability of those out-of-court statements (see, Matter of Rhianna R., 256 AD2d 1184; Matter of Jessica N, supra, at 972). (Appeal from Order of Ontario County Family Court, Harvey, J. — Abuse.) Present — Wisner, J. P., Pigott, Jr., Hurlbutt and Balio, JJ.